Title: To James Madison from Josiah Meigs, 25 February 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Treasury Department,General Land office, 25th. Feby. 1815.
                        Sir,
                    
                    The letters from the Land officers at Canton, which you did me the honor to refer to me, I duly received. I do not perceive any objection to a removal of the Land office from Canton to Wooster; on the contrary, I think such removal will be an accommodation to purchasers of Land in that district, and particularly as an act has passed this session, attaching to that district a tract of Land two miles wide, extending from the Western boundary of the Connecticut Reserve, to the foot of the Rapids of the Miami of Lake Erie. I have the honor to transmit, enclosed, a proclamation for your approbation and signature, and am, &ca.
                